Citation Nr: 1419336	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-49 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of service connection for bilateral hearing loss, and, if so, whether service connection is warranted.

2. Whether new and material evidence has been received to reopen a previously denied claim of service connection for tinnitus, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from December 1986 to March 1989. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The case has been subsequently transferred to the Portland, Oregon, RO

A videoconference hearing before the undersigned Veterans Law Judge was held in November 2013.  A transcript of the hearing has been associated with the claims file.

The request to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus is granted herein, and the merits of the claims are addressed in the REMAND portion of the decision below.  These issues are REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.



FINDINGS OF FACT

1. A March 2008 rating decision denied the Veteran's original claim for entitlement to service connection for bilateral hearing loss.  The Veteran was notified of this decision and his appellate rights, but did not timely appeal the decision.

2. Evidence received since the March 2008 rating decision is not cumulative of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.

3. A March 2008 rating decision denied the Veteran's original claim for entitlement to service connection for tinnitus.  The Veteran was notified of this decision and his appellate rights, but did not timely appeal the decision.

4. Evidence received since the March 2008 rating decision is not cumulative of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for tinnitus.


CONCLUSIONS OF LAW

1. The March 2008 rating decision denying entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

2. Since the March 2008 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. The March 2008 rating decision denying entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

4. Since the March 2008 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.   38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a statutory and regulatory duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran must be apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence.  Kent further requires that the notice inform the veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claims (reopening of the claims by the Board), any perceived lack of notice or development is not prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

II. The Merits of the Claims

In general, unappealed RO decisions are final.  See 38 U.S.C.A. § 7104, 7105 (West 2002); 38 C.F.R. § 20.1100 (2013).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."' 

At the outset, the Board notes that in the June 2010 rating decision, the RO determined that new and material evidence had been received.  Therefore, the Veteran's claims for service connection for bilateral hearing loss and tinnitus were reopened.  However, despite the determination made by the RO, the issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  As such, irrespective of the RO's action in reopening the Veteran's claims, the Board must decide whether he has submitted new and material evidence to reopen claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

As previously stated, the Veteran's claims for bilateral hearing loss and tinnitus were originally denied in a March 2008 RO decision which determined the evidence did not demonstrate that the Veteran had hearing loss as defined by VA at separation and as there were no complaints or diagnosis of tinnitus at separation.   The Veteran did not appeal the decision.  Therefore, the March 2008 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2013). 

In June 2009, the Veteran submitted a request to reopen these claims.  This resulted in the June 2010 rating denial which is the subject of the current appeal.

According to the record, since the final decision, the Veteran testified under oath before the undersigned Veterans Law Judge that in addition to a specific incident (described in a November 2007 statement and at the November 2013 hearing) which he believes led to tinnitus and a decreased auditory acuity, the Veteran also contends that his hearing problems started during his time on the flight line as a missile launcher.

As the Court stated in Shade v. Shinseki, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See Shade, supra.

The Veteran's hearing testimony provided additional detailed information regarding the onset of hearing loss and tinnitus, as well as pertinent to post-service noise exposure.  Therefore, the Board concludes that the Veteran's testimony as to the claims does elate to an unestablished fact necessary to substantiate the claims and, thus, is material as it raises a reasonable probability of substantiating the claims.  38 C.F.R § 3.156(a).


ORDER

As new and material evidence has been received, the claim for entitlement to service connection for bilateral hearing loss is reopened and, to that extent only, the appeal is granted.

As new and material evidence has been received, the claim for entitlement to service connection for tinnitus is reopened and, to that extent only, the appeal is granted.



REMAND

While the Board regrets the delay that a remand of this case will cause, after a careful review of the Veteran's claims file the Board finds that the issues on appeal must be remanded for further development and to afford the Veteran every consideration with respect to the present appeal.

The Veteran contends that his current hearing loss and tinnitus are related to his military service.  He testified at the November 2013 Board hearing that he was exposed to hazardous noises while performing his duties as a missile launcher.  The Veteran also described an incident when he first started to experience bilateral ear problems.  The Veteran testified that when he received transfer orders from Illinois to Utah he took a commercial flight.  He stated when he landed at the airport he "came down from the flight and [his] ears wouldn't pop the whole way down.  So there was like a very bad pressure in [his] ears.  And every time [he] tried to swallow for the next three days, whether he was eating or getting a drink... just swallowing for whatever purpose... [he] had to literally brace [himself] for the pain because it felt like [his] eardrums were going to burst."  The Veteran stated that once his ears did "pop" after three days, he started to experience tinnitus.

The Board notes that the Veteran's DD 214 indicates his military occupational specialty was a missile maintenance specialist.  Inservice acoustic trauma has been conceded by the RO.

The Veteran was afforded a VA audiological examination in May 2010 where he reported noise exposure in his duties as a missile maintenance specialist.  Upon examination, he was diagnosed with mild bilateral sensorineural hearing loss.  The examiner opined that the Veteran's current disability was not caused by, or the result, of his military service because the Veteran's audiometric hearing evaluations at the time of enlistment and discharge both revealed the Veteran did not have hearing damage during service.  Rather, the examiner opined the Veteran's current hearing loss and tinnitus were "more likely due to post[-]service occupational/recreational noise exposures and/or post[-]service etiologies."

The Board points out that the absence of service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

As such, to establish service connection, the Veteran is not obliged to show that his hearing loss was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

The Board finds the May 2010 VA opinion is inadequate.  Here, the VA examiner's rationale focused on the absence of bilateral hearing loss in service treatment records, without further discussion to include explaining the effects of the Veteran's in-service noise exposure, post-service occupational/recreational noise exposure, and his lay statements, etc.  The Veteran also testified at the November 2013 Board hearing that he did not have any recreational or occupational noise exposure.  Based on the foregoing, clarification is needed regarding the etiology of any current bilateral hearing loss, including a discussion of the effects of any in-service noise exposure.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

In light of the foregoing, the Board finds that the Veteran should be afforded another VA examination for an opinion as to whether current bilateral hearing loss and tinnitus are related to his military service.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus.  

The examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed bilateral hearing loss and tinnitus are etiologically related to his period of active service, to include conceded in-service noise exposure.  In doing so, the examiner should acknowledge and discuss the Veteran's lay statements. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner is asked to please note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current bilateral ear hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

All testing deemed necessary by the examiner should be performed and the results reported in detail.  The rationale for all opinions expressed should be provided.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report. 

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claims, considering all applicable laws and regulations.  The AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

						(CONTINUED ON NEXT PAGE)
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


